Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 9, 11-15 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 9587890 (Yang).
	Regarding independent claims 1, 15, Yang discloses a geothermal system for extracting heat energy from the ground, comprising: an outer vessel 700 having a diameter d2, the outer vessel disposed within the ground and having a sidewall with an outer surface that is in contact with surrounding ground material when the geothermal system is in an installed condition (see figure 12, column 1, lines 40-65), and the outer vessel having an inner surface defining an interior volume of the outer vessel; a geothermal pile 7050 having a diameter d3 that is less than d2 and being disposed within the interior volume when the geothermal system is in the installed condition; and a first heat conducting liquid (from inlet 701, outlet 702) at least partially filling a space 
between the inner surface of the sidewall of the outer vessel and an outer surface of the geothermal pile when the geothermal system is in the installed condition, wherein the geothermal pile 7050 comprises a conduit (note 708, 709, 708’, 709’) contained within an interior space thereof for conducting a second heat conducting liquid into the geothermal pile at a top end thereof and along a flow path within the geothermal pile toward a bottom end of the geothermal pile and then back to an outlet at the top end thereof, and wherein during operation heat is transferred from the surrounding ground to the second heat conducting liquid via the first heat conducting liquid within the space that is defined between the inner surface of the sidewall of the outer vessel 700 and the outer surface of the geothermal pile 7050.
	Regarding claim 2, figures 1-2 of Yang show closed bottom end of the outer vessel.
	Regarding claim 5, the outer vessel has contact-fit with the borehole in the ground in figure 18.
	Regarding claims 6, since the fluid level can be controlled by valves 703, 704, any fluid level can be obtained by adjusting the valve.
	Regarding claims 9, 12, 13, note the valves 703, pump 704, 714, 724, control device 2000 that control the liquid in the space between the vessel and the pile as claimed.
	Regarding claim 11, the first and second fluids cannot be mixed due to the casings and pipes of heat exchangers 705, 7050.
	Regarding claim 14, the first heat conducting fluid is water.

35 USC 103 rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 7-8, 10, 16-17, are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 9587890 (Yang) in view of US 2013/0232973 (McBay).  Yang teaches all the claimed subject matter as set forth above in the rejection of claims 1, 15, but still does not teach that: 1) concrete plug in claims 3, 16; 2) open bottom end in claims 4, 17; 3) insulated top portion and high conductivity lower portion of the pile in claim 5; and 4) sand or gravel in the space as claimed in claim 10.  McBay teaches a geothermal system comprising a vessel 60, heat exchanger 100, and: 1) the casing can be formed by concrete (paragraph 61), 2) open bottom end in figure 2, 3) the high conductivity material including insulating top portions 62 in figure 5, metal for the lower portion of the heat exchanger 100 (paragraph 92, and 3), and 4) the sands (paragraph 92) also between the inner casing and the outer vessel.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide concrete in the vessel of Yang as taught by McBay for the purpose of obtaining a stable structure, to provide open bottom end in Yang as taught by McBay for obtaining more direct heat transfer, to use high conductivity metal in the heat exchanger of Yang as taught by McBay for the purpose of transferring heat more effectively, and to provide sand in the space of Yang as taught by McBay for the purpose of controlling the heat transfer to the appropriate level.

Claims 18-19, 21 are rejected under 35 U.S.C. § 103(a) as being unpatentable over US 9587890 (Yang) in view of US 2003/0121701 (Polizzotti).  Yang teaches all the claimed subject matter as set forth above in the rejection of claims 1, 15, but still does not teach that wherein providing the borehole in the ground further comprises boring into the impermeable layer to form an opening having a diameter less than a diameter d1, and less than the diameter d2 of the outer vessel, and wherein the diameter of the opening is greater than a diameter d3 of the geothermal pile, the length L1 of the geothermal pile is greater than the length L2 of the outer vessel.  Polizzotti discloses in figure 1 and paragraphs 30-40 that a borehole 15c in the ground further comprises boring into the impermeable layer to form an opening having a diameter less than a diameter d1, and less than the diameter d2 of the outer vessel (d1 approximately equal d2, equal outer casing 15), and wherein the diameter of the opening is greater than a diameter d3 of the geothermal pile (d3 is the inner casing 18), the length L1 of the geothermal pile 18 is greater than the length L2 of the outer vessel 15. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide the borehole smaller than d1, d2 and greater than d3 in Yang as taught by McBay for the purpose of drilling the holes more effectively.
	Regarding claim 21, since the fluid level can be controlled by valves 703, 704, any fluid level can be obtained by adjusting the valve.

Claim 20 is rejected under 35 U.S.C. § 103(a) as being unpatentable over US 9587890 (Yang) in view of US 2003/0121701 (Polizzotti) and US 2013/0232973 (McBay).  Yang as modified by Polizzotti teaches all the claimed subject matter as set forth above in the rejection of claims 18, but still does not teach sand or gravel in the space as claimed in claim 20.  McBay teaches a geothermal system comprising a vessel 60, heat exchanger 100, and the sands (paragraph 92) also in between the inner casing and the outer vessel.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to provide sand in the space of Yang as taught by McBay for the purpose of controlling the heat transfer to the appropriate level.

Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/533,894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.
Regarding independent claims 1, 15 of this application, claims 1, 13 of SN 17/533,894 anticipate the claimed subject matter of this application. The claims of the patent recite more elements than in this application and therefore the claims of this application should be rejected under obviousness double patenting rejection. In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 
Regarding dependent claims 2-14, 16-21, the dependent claims 2-12, 14-19, in SN 17/533,894 recite equivalent claimed limitations.  It would have been obvious to modify the claimed limitations in SN 17/533,894 to come up with the same claimed inventions in this application for the purpose of performing the same functions if needed.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Colwell, Kong, Brewington, Greene, and Basmajian discloses geothermal systems  comprising inner casings forming a space with outer casings.
Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
10/31/2022